Exhibit 10.3

 
SECURITY AGREEMENT


This Security Agreement (this “Agreement”) is made as of this 22nd day of
August, 2008, by United eSystems, Inc., a Nevada corporation, (the “Debtor”),
for the benefit of Robert J. Sorrentino, an individual residing in the State of
Florida (the “Secured Party”).


WHEREAS, this Agreement is entered into in connection with the issuance of a
certain Non-Interest Bearing Promissory Note made by the Debtor in favor of the
Secured Party dated August 22, 2008 (the “Note”) in which the Debtor promises to
pay to the Secured Party such sums as may be advanced from time to time to the
Debtor by the Secured Party and pursuant to the Note, provided that the
principal amount under the Note shall not exceed Five Hundred Thousand Dollars
and No Cents.


NOW, THEREFORE, in consideration of the premises, covenants and agreements set
forth below, and the mutual benefits to be derived from this Agreement, and
other good and valuable consideration, the parties hereto agree as follows:


1.           Definitions.  As used in this Agreement, the following terms shall
have the following meanings:


“Collateral” has the meaning set forth in Section 2.


“Event of Default” has the meaning set forth in Section 7.


“Financing Statement” has the meaning set forth in Section 3.




“Obligations” means all indebtedness, liabilities and other obligations of the
Debtor to the Secured Party, whether under or in connection with this Agreement,
the Note, the Intercreditor Agreement, or any other documents or instruments
related to this Agreement, the Note and the Intercreditor Agreement, including,
without limitation, all unpaid principal of the Note, all interest (if any) that
may accrue thereon, all fees and all other amounts payable by the Debtor to the
Secured Party thereunder or in connection therewith.


“Subsequent Financing” has the meaning set forth in Section 4.


“Subsequent Indebtedness” has the meaning set forth in Section 4.


“Subsequent Lender” has the meaning set forth in Section 4.


“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of Mississippi; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as

 
 

--------------------------------------------------------------------------------

 

in effect in a jurisdiction other than the State of Mississippi, the term “UCC”
shall mean the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.


2.           Security Interest.  As security for the payment and performance of
the Obligations, the Debtor hereby pledges, assigns, transfers, hypothecates and
sets over to the Secured Party, and hereby grants to the Secured Party a
security interest in, all of the Debtor’s right, title and interest in, to and
under the following property, wherever located and whether now existing or owned
or hereafter acquired or arising (collectively, the “Collateral”):  all
accounts, accounts receivable, contract rights, rights to payment, chattel
paper, electronic chattel paper, commercial tort claims, letter of credit rights
and proceeds of letters of credit, documents, securities, money and instruments,
and investment property, whether held directly or through a securities
intermediary, and other obligations of any kind owed to the Debtor; all deposit
accounts, and all funds and amounts therein; all inventory; all equipment; all
general intangibles and other personal property of the Debtor; and all proceeds,
including insurance proceeds, and supporting obligations of any and all of the
foregoing.  This Agreement shall create a continuing security interest in the
Collateral that shall remain in effect until terminated in accordance with this
Agreement.


3.           Financing Statement.  The Debtor will execute one or more financing
statements pursuant to the UCC (and any extensions or modifications thereof)
(each a “Financing Statement”) and any assignments in form satisfactory to the
Secured Party, and the Debtor hereby appoints the Secured Party its
attorney-in-fact to execute any financing statements and continuation
statements, and to do, at the Secured Party’s option and at the Debtor’s
expense, all acts and things that the Secured Party may deem necessary to
perfect and continue perfected the security interest created by this Agreement.


4.           Subject to Additional Financing Agreement.  The Secured Party
agrees and understands that the Debtor anticipates obtaining, from Thermo
Credit, LLC (collectively, the “Subsequent Lender”), additional financing in an
amount not to exceed $3,000,000 (the “Subsequent Financing”), the proceeds from
which will primarily be utilized to purchase certain assets from NetCom Data
Corp of N.Y. and American Timeshare Associates, Inc.  In connection with the
Subsequent Financing, the Debtor anticipates issuing a promissory note that is
secured by a security interest in the Collateral.  The Secured Party further
agrees and understands that, in the event of such Subsequent Financing, the
security interest in the Collateral granted herein shall, , be subordinated to
or placed in equal priority with the security interest in the Collateral that
will be granted to the Subsequent Lender in connection with the Subsequent
Financing.


5.           Representations and Warranties.  The Debtor represents and warrants
to the Secured Party that:


(a)           The Debtor has rights in or the power to transfer the Collateral
and its title to the Collateral is free of all adverse claims, liens, security
interests and restrictions on transfer or pledge except as created by this
Agreement.

 
 

--------------------------------------------------------------------------------

 


(b)           The Debtor’s principal place of business is located at 15431
O’Neal Rd., Gulfport, MS 39503.


6.           Covenants.  So long as any of the Obligations remain unsatisfied,
the Debtor agrees that:


(a)           The Debtor shall do and perform all reasonable acts that may be
necessary and appropriate to maintain, preserve and protect the Collateral.
 
(b)           The Debtor shall comply in all material respects with all laws,
regulations and ordinances, and all policies of insurance, relating in a
material way to the possession, operation, maintenance and control of the
Collateral.
 
(c)           The Debtor shall give prompt written notice to the Secured Party
of: (i) any change in the location of the Debtor’s principal place of business;
(ii) any change in its name; (iii) any changes in its identity or structure in
any manner which might make any financing statement filed hereunder incorrect or
misleading; and (iv) any change in its jurisdiction of organization; provided
that the Debtor shall not locate any of the Collateral outside of the United
States nor shall Debtor change its jurisdiction of organization to a
jurisdiction outside the United States.


(d)           The Debtor shall not surrender or lose possession of (other than
to Secured Party or to the Subsequent Lender), sell, lease, rent, or otherwise
dispose of or transfer any of the Collateral or any right or interest therein,
except in the ordinary course of business.


(e)           The Debtor shall carry and maintain in full force and effect, at
its own expense and with financially sound and reputable insurance companies,
insurance with respect to the Collateral in such amounts, with such deductibles
and covering such risks as is customarily carried by companies engaged in the
same or similar businesses and owning similar properties in the localities where
the Debtor operates.


7.           Events of Default.  Any of the following events which shall occur
and be continuing shall constitute an “Event of Default”:


(a)           The failure of the Debtor to pay any payment hereunder on the due
date for such payment, which failure shall continue for five days after written
notice from the Secured Party of such failure to pay, provided, however, that
the Debtor shall not be entitled to receive more than two such notices and cure
periods during any twelve month period;


(b)           The failure of the Debtor to timely perform or observe any
non-monetary term, covenant, condition or obligation contained in the Note, if
such failure remains uncured upon expiration of ten days after written notice
thereof is given by the Secured Party to the Debtor;

 
 

--------------------------------------------------------------------------------

 

(c)           The appointment of a receiver for the property of the Debtor, the
assignment for the benefit of creditors by the Debtor, or the commencement of
any proceedings under any bankruptcy or insolvency laws by or against the
Debtor;


(d)           Any representation or warranty by the Debtor under or in
connection with this Agreement, the Note or any other document shall prove to
have been incorrect in any material respect when made or deemed made; or


(e)           The failure of the Debtor to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed and any such failure shall remain unremedied for a period of 30 days
from the occurrence thereof (unless the Secured Party reasonably determines that
such failure is not capable of remedy).


8.           Remedies; Power of Attorney. Upon any Event of Default, the Secured
Party shall have the right to pursue any of the following remedies separately,
successively or simultaneously.


(a)           In such event, the Secured Party may pursue any remedy available
at law (including those available under the provisions of the UCC), or in equity
to collect, enforce or satisfy any Obligations then owing, whether by
acceleration or otherwise.


(b)           In such event, the Secured Party may file suit and obtain judgment
and, in conjunction with any action, the Secured Party may seek any ancillary
remedies provided by law, including levy of attachment and garnishment.


(c)           In such event, the Secured Party may take possession of any the
Collateral if not already in its possession without demand and without legal
process.  Upon the Secured Party’s demand, the Debtor will assemble and make the
Collateral available to the Secured Party as they direct, and the Debtor grants
to the Secured Party the right, for this purpose, to peaceably enter into or on
any premises where Collateral may be located.


(d)           In such event, without taking possession, the Secured Party may
sell, lease or otherwise dispose of the Collateral at public or private sale in
accordance with the UCC.


9.           Proceeds from Sales., The cash proceeds actually received from the
sale or other disposition or collection of the Collateral, and any other amounts
received in respect of the Collateral the application of which is not otherwise
provided for herein, shall be applied to the payment of the Obligations.  Any
surplus thereof that exists after payment and performance in full of the
Obligations shall be promptly paid over to the Debtor or otherwise disposed of
in accordance with the UCC or other applicable law.  The Debtor shall remain
liable to the Secured Party for any deficiency which exists after any sale or
other disposition or collection of the Collateral.

 
 

--------------------------------------------------------------------------------

 

10.           No Waiver. No delay or omission by the Secured Party to exercise
any right or remedy accruing upon any Event of Default shall: (a) impair any
right or remedy; (b) waive any default or operate as acquiescence to the Event
of Default; or (c) affect any subsequent default of the same or of a different
nature.


11.           Termination. Upon payment and performance in full of all
Obligations, the security interests created by this Agreement shall terminate
and the Secured Party shall promptly execute and deliver to the Debtor such
documents and instruments reasonably requested by the Debtor as shall be
necessary to evidence termination of all such security interests given by the
Debtor to the Secured Party hereunder.
 
12.           Notices.  The Secured Party shall give the Debtor such notice of
any private or public sale as may be required by the UCC. All notices or other
communications hereunder shall be in writing (including by facsimile or
transmission) and mailed, sent or delivered to the respective parties hereto at
or to their respective addresses or facsimile numbers set forth below, or at or
to such other address or facsimile number as shall be designated by any party in
a written notice to the other parties hereto.  All such notices and other
communications shall be effective (i) if delivered by hand, when delivered;
(ii) if sent by mail, upon the earlier of the date of receipt or five business
days after deposit in the mail, first class; and (iii) if sent by facsimile
transmission, when sent.
 
IF TO DEBTOR:                    United eSystems, Inc.
                                               15431 O’Neal Rd.,
                                               Gulfport, Mississippi 39503
                                               Fax: 800-554-2074


IF TO SECURED PARTY:     Robert J. Sorrentino
                                                           3811 Hollow Crossing
Drive
                                                           Orlando, Florida
32817
                                                           Fax: 609-387-8850


13.           Severability.  Should any provision of this Agreement be found to
be void, invalid or unenforceable by a court or panel of arbitrators of
competent jurisdiction, that finding shall only affect the provisions found to
be void, invalid or unenforceable and shall not affect the remaining provisions
of this Agreement
 
14.           Entire Agreement; Amendment.  This Agreement contains the entire
agreement of the parties with respect to the subject matter hereof and shall not
be amended except by the written agreement of the parties.
 
15.           Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of Mississippi, except as required by
mandatory provisions of law and to the extent the validity or perfection of the
security interests hereunder, or the remedies hereunder, in respect of any
Collateral are governed by the law of a jurisdiction other than Mississippi.
 
 
 

--------------------------------------------------------------------------------

 

16.           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.
 




[Signatures on the next page.]



 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.
 
 


 
DEBTOR:
United eSystems, Inc.
 
 




By: /s/ Walter R. Green, Jr.    
Walter R. Green, Jr.
Secretary and Treasurer






SECURED PARTY:






/s/ Robert J. Sorrentino      
Robert J. Sorrentino


 

